Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.
In regards to claim 2, Thompson (US-1420892) fails to disclose that the second and third segments each include a terminal end of the bent wireform, and that the terminal end of the third segment is free from contact with the terminal end of the second segment. The second and third segments of Thompson are connected to one another, and therefore, do not form or include terminal ends of the bent wireform and are not free from contact with one another. The examiner can find no motivation to modify the device of Thompson without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 3, Thompson (US-1420892) fails to disclose that the second and third segments each terminate at a terminal end.  The second and third segments of Thompson are connected to one another, and therefore, terminate or include terminal ends.  The examiner can find no motivation to modify the device of Thompson without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 13, Thompson (US-1420892) fails to disclose that the second end of the second segment is spaced apart from the second end of the third segment such that the second end of the second segment is not directly connected to the second end of the third segment.  The second end of the second segment of Thompson is directly connected to the second end of the third segment by a straight portion of the wireform at reference character 22a in the annotated Figure 4 on Page 7 of the Final Office Action dated January 12, 2022.  The examiner can find no motivation to modify the device of Thompson without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        March 17, 2022